                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

QUINTIN J. MAYWEATHER-BROWN,)
                            )
               Plaintiff,   )
                            )
           vs.              )                           CAUSE NO. 3:19-CV-409-RLM-MGG
                            )
MARK SEVIER,                )
                            )
               Defendant.   )

                                      OPINION AND ORDER

        Quintin J. Mayweather-Brown, a prisoner without a lawyer, filed this suit1

without paying the filing fee. He was granted leave to proceed in forma pauperis,

despite having accrued three strikes under 28 U.S.C. § 1915(g), because he alleges

that he is in imminent danger of serious physical injury.

        Mr. Mayweather-Brown says he moved for a preliminary injunction because

he has an allergy to eggs and goes into anaphylactic shock when eggs are the

main ingredient in food or when food containing eggs isn’t cooked thoroughly. ECF

1 at 1. He has been issued several no egg dietary cards, which are good for 90

days, while he has been housed at the Westville Correctional Facility. Id. at 1-2.

Mr. Mayweather-Brown alleges that he’s no longer provided with an egg free diet

and, instead he receives meals with eggs and egg noodles on his tray. Id. at 2. He

says he can’t eat any of the food on his tray because the egg and egg products



        1
         This lawsuit was initiated with a document titled as a preliminary injunction, but he clearly
wanted to start a lawsuit, so the court construes it as both a complaint and preliminary injunction.
contaminate his tray. Id. Mr. Mayweather-Brown claims he is malnourished,

receives an inadequate caloric intake, and is exposed to the unnecessary risk of

having an extreme allergic reaction. Id. He further states that a nurse told him

“[w]e were told no on the no egg diet [and] to just monitor [his] reaction.” Id.

      These allegations state a plausible claim that Mr. Mayweather-Brown is in

imminent danger. He seeks both monetary compensation and injunctive relief. But

claims for monetary damages based on past events aren’t genuine emergencies,

so he can only proceed on a claim for injunctive relief.

      “The PLRA circumscribes the scope of the court’s authority to enter an

injunction in the corrections context. Where prison conditions are found to violate

federal rights, remedial injunctive relief must be narrowly drawn, extend no

further than necessary to correct the violation of the Federal right, and use the

least intrusive means necessary to correct the violation of the Federal right.”

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and

citations omitted). Therefore injunctive relief – if granted – will be limited to

requiring the Westville Correctional Facility to provide Mr. Mayweather-Brown

with a diet free of allergens that pose an imminent danger of serious physical

injury.

      The only defendant Mr. Mayweather-Brown named in his complaint is the

Warden of Westville Correctional Facility. “[T]he warden . . . is a proper defendant




                                         2
[for] injunctive relief [and is] responsible for ensuring that any injunctive relief is

carried out.” Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

      For these reasons, the court:

             (1) GRANTS Quintin J. Mayweather-Brown leave to proceed against

      the Warden of the Westville Correctional Facility in his official capacity on

      an injunctive relief claim to provide him with a diet free of allergens that

      pose an imminent danger of serious physical injury;

             (2) DISMISSES all other claims;

             (3) DIRECTS the clerk and the United States Marshals Service to

      issue and serve process on the Warden of the Westville Correctional Facility

      at the Indiana Department of Correction with a copy of this order and the

      complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

             (4) ORDERS the Warden of the Westville Correctional Facility to file

      an affidavit or declaration with the court by June 14, 2019, explaining how

      Quintin J. Mayweather-Brown is being fed so that he is not receiving

      allergens that pose an imminent danger of serious physical injury to him;

      and

             (5) ORDERS, pursuant to 42 U.S.C. §1997e(g)(2), the Warden of the

      Westville Correctional Facility respond to the complaint, as provided for in

      the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the




                                          3
claims for which the plaintiff has been granted leave to proceed in this

screening order.

SO ORDERED on May 31, 2019
                                      /s/ Robert L. Miller, Jr.
                                    JUDGE
                                    UNITED STATES DISTRICT COURT




                                4
